El Jijez Asociado Señor Wole
emitió la opinión del tribunal.
Cristóbal Dávila era un comerciante que vendía provisio-nes y artículos similares tanto al por mayor como al detall.
Francisco Torres, Jr., era un comerciante al detall y se dedicaba al tráfico de la misma dase de artículos que Cris-tóbal Dávila.
Según la demanda, Cristóbal Dávila vendió a Francisco Torres mercancías y efectos de comercio ascendentes a $421.06. Igualmente, según la demanda y la prueba, la cuenta *607no fné pagada. Un pleito en la' corte municipal tuvo por resultado una sentencia en favor del demandante, y la Corte de Distrito de Ponce dictó en apelación una decisión similar. En la corte de distrito’tuvieron lugar varios procedimientos, como por ejemplo, una moción pidiendo un pliego de parti-culares y algo similar, mas la única verdadera cuestión entre las partes fue si la acción había prescrito o no.
 El artículo 1867 del Código Civil (ed. 1930) en su inciso 4 provee:
“Por el transcurso de tres años prescriben las acciones para el cumplimiento de las obligaciones siguientes:
# $ %¡
“4. La de abonar a los posaderos la comida y habitación, y a los mercaderes el precio de los géneros vendidos a otros que no lo sean, o que siéndolo se dediquen a distinto tráfico.”
La cuestión esencial en este caso es si el tráfico a que se dedica un comerciante al por mayor es distinto de aquél a que se dedica un traficante al detall. La corte de distrito en su decisión dijo qúe las partes -habían hecho un esfuerzo muy interesante para resolver el problema. Cada una de ellas cita las definiciones que dan los diccionarios de la palabra “tráfico” y de la palabra “mercader”, eitc. Cada una de ellas cita igualmente las decisiones de este tribunal. El efecto total en nuestras mentes es tal que creemos que el caso merece un examen de novo.
El único comentario que hemos hallado en el artículo equi-valente del Código Civil Español es el siguiente:
“Como resulta de la mera comparación de sus términos, se han ampliado en el Código los límites de esta regla de prescripción esta-blecidos en las leyes de la Novísima Recopilación que hemos indicado antes, extendiéndola a todas las ventas realizadas por todos dos mer-caderes en general, con excepción tan sólo de las hechas a los co-merciantes que se dediquen a la misma clase de tráfico, cuya excep-ción se funda en una razón de conveniencia fácilmente apreciable en beneficio del comercio para facilitar el tráfico y el desenvolvimiento del mismo.” Manresa, Cód. Civ., vol. 12, pág. 864.
*608Podemos deducir que la razón para aplicar esta regla de tres años' se debe a la máxima Interest repúblicas ut sit finis litium, y qua las negociaciones entre comerciantes de distinto tráfico son mucbo más frecuentes que entre comerciantes que tienen la misma clase de tráfico. Inmediatamente resulta que los comerciantes al por mayor y los traficantes al detall tienen necesariamente muchos negocios entre sí. Probablemente no liay mayores negocios entre comerciantes que aquéllos que se hacen entre un traficante al por mayor y un detallista.
Un comerciante al por mayor, por ejemplo, de ordinario conduce esa parte de su negocio en forma muy distinta a como lo hace un hombre que se dedica exclusivamente al negocio al por menor. Si el razonamiento aducido por una u otra parte es correcto como en un cincuenta por ciento, entonces quizá la máxima Ad ea quae frequentius acciduni jura adaptantur es aplicable.
La ideia de los estatutos de prescripción en general es que las reclamaciones terminen. Si las negociaciones entre un traficante al por mayor y un detallista son mucho más fre-cuentes que cualquiera otra clase de tráfico, la máxima tiene algún peso. Creemos que el negocio de un traficante al por mayor es distinto al de un detallista y que la prescripción de tres años debe cubrir el caso del demandado.
Da peso a este criterio el proceder dei la asamblea legisla-tiva al fijar las patentes a ser pagadas por los traficantes a los municipios. La Ley núm. 26 de marzo 28, 1914 (Leyes de 1913-14, pág. 181), colocó a los establecimientos al por mayor en una clase de por sí sin demostrarse la clase de negocio, mientras que a las tiendas al detall las clasificó de acuerdo con la naturaleza del negocio, por ejemplo: “tiendas de mercancías secas, colmados, tiendas de provisiones, mue-blerías, farmacias, droguerías, ferreterías, tiendas de sombreros, etc.” (Bastardillas nuestras.)
La sección íntegra lee así:
*609"Sección 2. — Los negocios e industrias’ sobre los cuales puede imponerse la patente que prescribe esta Ley, son los siguientes:
"Grupo A. — Establecimientos al por mayor, tiendas mixtas, tien-das de mercancías secas, colmados, tiendas de provisiones, mueblerías, farmacias, droguerías, ferreterías, tiendas de sombreros, tiendas de calzado, tiendas de efectos para caballeros, librerías o establecimien-tos de encuadernación de libros, bazares, tiendas de bicicletas o efectos para las mismas, quincallerías, bujerías, cafés, bóteles, restaurants, joyerías, establecimientos para la venta de automóviles o materiales para éstos o para guardar y reparar automóviles, tiendas de efectos-de escritorio, confiterías, salones para la venta de helados, dulcerías,, establecimientos para la venta de efectos de óptica, dentales o eléc-tricos, establecimientos para la venta de madera en bruto o elaborada,, casas de huéspedes, fondas, puestos de leche, salones públicos de-billar o de bolos, teatros, cinematógrafos y espectáculos semejantes? para diversión del público, relojerías, camiserías, talleres para com-poner zapatos con maquinaria, carpinterías, trenes de lavado al vapor o fuerza eléctrica, fábricas de hielo, hojalaterías, panaderías, estable-cimientos para la venta de objetos de plomería, barberías, estable-cimientos fotográficos, casas de empeño, agencias funerarias, impren-tas o casas editoras, talleres de herrar, caballerizas dedicadas a cuidar o alquilar caballos y coches, trasporte de personas o carga, mediante pago por automóviles, carros, carretas, coches o quitrines, servicio de exprés (sie), vendedores ambulantes, establecimientos de limpieza,, tintorerías, herrerías.
"Grupo B. — Bancos, casas de banca particulares, plantas de alum-brado o fuerza eléctrica, ferrocarriles, tranvías eléctricos, tranvía» * de sangre, almacenes públicos, hipódromos, compañías de teléfono-,, hornos de cal, fundiciones, litografías, aserraderos al vapor y movidos por fuerza eléctrica o hidráulica, talleres de máquinas, tenerías, taho-nas para pilar y lustrar café, muelles particulares, compañías o-agencias de anuncios comerciales, fábricas de sombreros movidas por maquinarias, fábricas de conservas alimenticias y fábricas que fa-briquen cualesquiera de los siguientes artículos: chocolate, baúles,, fósforos, aguas de soda y carbonatadas, pastas para sopa, jabón, velas, colchones, aceite de malagueta, aceite de castor, aceite de coco, ar-neses, sillas de montar, carros, coches, carretones, mosaicos, losetas y otros productos de cemento, ladrillos, gas, efectos de alfarería y cajas de tabacos.
"Grupo C. — Las industrias de molinos de azúcar y mieles y los negocios de corredores, comerciantes comisionistas, agentes con ofi-cinas permanentes, y corredores de bienes raíces.”
*610• La ley de 1914 fue declarada en vigor pon la Ley Municipal en 1928 (Ley núm. 53 de 1928, pág’. 335).
La Ley núm. 106 de marzo 13, 1913 (pág. 152), fijó una Contribución por patente de $200 a los comerciantes al por mayor y a la mayoría de los otros establecimientos ya men-cionados que hacían, negocios en menor escala, generalmente como de $60. Probablemente la razón por la cual no se fijó la misma cantidad para los distintos negocios en 1914 fue porque se impuso un tipo por cada $1,000 de negocio y los mayoristas de ordinario tendrían que pagar más que los ■detallistas.

Debe revocarse la sentencia apelada y declararse sin lugar la demanda.